Citation Nr: 1753381	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this claim for additional development in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was remanded in August 2010 to obtain a new VA examination.  The Veteran was afforded a VA examination in September 2015.  The examination revealed flexion to 80 degrees, with all other motions to 10 degrees.  The examiner also noted the following, however: 

Range of motion recorded for forward flexion is based on [the Veteran's] witnessed ability to sit upright on the exam table with his legs outstretched before him.  This position replicates the standing range of motion testing done earlier, in which he displayed dramatically less range of motion, at about 15 degrees.  This indicates intentional manipulation of exam results by deliberately resisting range of motion testing, and makes the rest of the range of motion testing invalid.

The examiner, however, did not further elaborate on how the Veteran was allegedly intentionally manipulating the examination results, or why the results of record were invalid.  The Board is also concerned that the examiner was unable to provide an opinion about functional loss and related symptoms, as "[i]nconsistencies noted in exam indicate potential manipulation of results which calls into question his reports of a functional loss."  Finally, the examiner appeared to be dismissive of the Veteran's lower extremity symptoms; it was recorded that constant pain, paresthesias and/or dysesthesias, and numbness of the lower extremities were moderate, and intermittent pain was severe, but the examiner found "no abnormality of sensory/strength reflex testing on exam that would meet VA compensation and pension criteria for a diagnosis of radiculopathy."  

In summary, the Board finds that the September 2015 VA examination report contains numerous shortcomings that are not adequately explained away by the examiner's non-specific allegations of the Veteran's "manipulation" of results.  The Board thus finds that the Veteran should be afforded another VA examination to address this claim.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA spine examination with an appropriate examiner, preferably (if possible) one other than the examiner who conducted the September 2015 examination, to determine the current severity of his lumbar strain.  Provide a copy of this remand and record to the examiner for review.  Any and all testing deemed necessary by the examiner should be performed. 

The examiner should address range of motion of the lumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

Additionally, the examiner should address: 1) whether there exists muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, 2) the presence of any associated ankylosis (favorable or unfavorable) of the Veteran's spine, and 3) the frequency and duration (in the past 12 months) of any incapacitating episodes.

Finally, the examiner is requested to address any associated objective neurologic abnormalities, including specifically any radiculopathy. The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

All opinions must be supported by a rationale.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim. If it remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C. § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).

